Citation Nr: 1027485	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-11 165	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the tongue and floor of the mouth due to radiation exposure.


REPRESENTATION

Appellant represented by:	William C. Walker


ATTORNEY FOR THE BOARD

Megan L. Engebretson





INTRODUCTION

The appellant served on active duty from May 1954 to May 1958, 
and from August 1958 to December 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the RO in Jackson, 
Mississippi, on brokerage for the RO in Wichita, Kansas, which 
reconsidered and denied service connection for squamous cell 
carcinoma of the mouth and tongue due to radiation exposure.

In a January 1993 rating decision, the RO affirmed a December 
1982 rating decision denying service connection for squamous cell 
carcinoma of the tongue and floor of mouth due to ionizing 
radiation exposure.  At that time, 38 C.F.R. § 3.311 set forth an 
exclusive list of "radiogenic diseases" that could qualify for 
service connection based on radiation exposure.  Cancer of the 
tongue and mouth were not included in this list, and therefore 
the appellant's squamous cell carcinoma could not be service 
connected under this section.  The appellant was notified in a 
January 1993 letter.  He did not appeal the decision.  
Consequently, the decision became final.  See 38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009).

Effective November 30, 1999, VA amended 38 C.F.R. § 3.311(b) by 
adding "any other cancer" to the list of radiogenic diseases 
that could potentially have resulted from radiation exposure.  In 
light of this amendment, the RO reconsidered the appellant's 
claim and affirmed the January 1993 rating decision.

When an intervening substantive change in applicable law provides 
a "new basis of entitlement to a claimed benefit," a claimant 
may receive consideration of a claim de novo, or as a "new" 
claim, even though the claim is based on essentially the same 
facts involved in the previously adjudicated claim.  See Routen 
v. West, 142 F.3d 1434, 1441- 42 (Fed. Cir. 1998); Spencer v. 
Brown, 17 F.3d 368, 372 (Fed. Cir. 1994).  Promulgation of the VA 
regulation adding "any other cancer" to the list of radiogenic 
diseases under § 3.311(b), following the January 1993 RO 
decision, provides the appellant with a "new basis of 
entitlement" for service connection due to radiation exposure.  
Id.  Thus, the Board will consider the appellant's instant claim 
as a new claim, rather than as an attempt to reopen a previously 
denied claim.

In June 2009 the Board remanded the issue for further 
development.  The requested development has been completed and 
the Board now continues with its review of the appeal.  


FINDING OF FACT

The Veteran has squamous cell carcinoma of the tongue and floor 
of the mouth which is not the result of exposure to ionizing 
radiation during active service.


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the tongue and 
floor of the mouth on the basis that it is due to in-service 
radiation exposure is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the United States Department of 
Veterans Affairs (VA) has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App 183 
(2002); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the appellant 
in October 2009 that fully addressed all four notice elements.  
The letter informed the appellant of what evidence was required 
to substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was also 
asked to submit evidence and/or information in her or his 
possession to the AOJ.  Additionally the letter provided 
information on how disability ratings and effective dates are 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Although the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her or his claim and given ample time to respond, 
but the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in November 2009 after the notice 
was provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Veteran's service treatment records have been 
associated with the claims file.  Additionally, his VA medical 
treatment records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Veteran's case 
regarding the assertions that claimed disabilities are the result 
of in-service radiation exposure was undertaken in accordance 
with VA criteria and guidelines including referral for a dose 
estimate, referral to the Director of Compensation and Pension, 
and referral to the Chief Public Health and Environmental Hazards 
Officer.  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

II.  Service Connection due to Inservice Radiation Exposure

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service can 
be demonstrated by three different methods.  See Davis v. Brown, 
10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 67 (1997).

There are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  38 U.S.C.A. § 
1112(c); 38 C.F.R. § 3.309(d).  Diseases specific to radiation-
exposed veterans for the purpose of presumptive service 
connection are the following: (i) leukemia (other than chronic 
lymphocytic leukemia); (ii) cancer of the thyroid; (iii) cancer 
of the breast; (iv) cancer of the pharynx; (v) cancer of the 
esophagus; (vi) cancer of the stomach; (vii) cancer of the small 
intestine; (viii) cancer of the pancreas; (ix) multiple myeloma; 
(x) lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); (xiv) 
cancer of the salivary gland; (xv) cancer of the urinary tract; 
(xvii) cancer of the bone; (xviii) cancer of the brain; (xix) 
cancer of the colon; (xx) cancer of the lung; and (xxi) cancer of 
the ovary.  38 C.F.R. § 3.309(d)(2).  The Veteran has been 
diagnosed with squamous cell carcinoma of the tongue and floor of 
mouth.  This cancer is not included on the list of presumptively 
service connected cancers.

Second, "radiogenic diseases" may be service connected pursuant 
to 38 C.F.R. § 3.311.  Pursuant to 38 C.F.R. § 3.311, radiogenic 
diseases include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, thyroid cancer, breast 
cancer, lung cancer, bone cancer, liver cancer, skin cancer, 
esophageal cancer, stomach cancer, colon cancer, pancreatic 
cancer, kidney cancer, urinary bladder cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, non- 
malignant thyroid nodular disease, ovarian cancer, parathyroid 
adenoma, tumors of the brain and central nervous system, cancer 
of the rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer. 38 C.F.R. § 3.311(b)(2).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or on 
active duty for training or inactive duty training, participated 
in a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 1946; 
internment as a prisoner of war in Japan that resulted in an 
opportunity for exposure to ionizing radiation comparable to that 
of veterans who were in the occupation forces of Hiroshima or 
Nagasaki during the period August 6, 1945, to July 1, 1946; or 
certain service on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, 
Tennessee; or, in certain circumstances, service on Amchitka 
Island, Alaska.  See 38 C.F.R. § 3.309(d)(ii).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not manifest 
to a compensable degree within any applicable presumptive period 
as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is 
contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the size 
and nature of the radiation dose or doses.  38 C.F.R. § 
3.311(a)(1).  When dose estimates provided are reported as a 
range of doses to which a veteran may have been exposed, exposure 
at the highest level of the dose range reported will be presumed.  
38 C.F.R. § 3.311(a)(2).

When it has been determined that a veteran has been exposed to 
ionizing radiation in service, and he subsequently develops a 
potentially radiogenic disease, the claim will be referred to the 
Under Secretary for Benefits for further consideration.  The 
Under Secretary is to consider the claim with reference to 
specified factors and may request an advisory medical opinion 
from the Under Secretary for Health; if, after this 
consideration, the Under Secretary determines that there is no 
reasonable possibility that the veteran's disease resulted from 
radiation exposure in service, the Under Secretary shall so 
inform the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.  

The RO confirmed that the Veteran was a participant of Operation 
PLUMBBOB at a Nevada Test Site in 1957.  The RO also obtained an 
initial dose assessment from the Defense Threat Reduction Agency 
which confirmed that the Veteran was exposed to: external gamma 
dose of 1.8 rem, external neutron dose of 0 rem, and internal 
committed alpha dose to the tongue of .001 rem, and beta plus 
gamma dose to the tongue of .058 rem during Operation PLUMBBOB.  
Thus the Veteran was exposed to radiation during service.

The Veteran's claim was referred to the Chief Public Health and 
Environmental Hazards Officer (CPHEHO) for an opinion.  The 
Veteran's in-service radiation exposure and dose estimates were 
reviewed and cited in the report.  The opinion indicated that 
tissues of the oral cavity are considered to be at low risk for 
radiation-induced cancers.  No consistent or statistically 
significant increase in cancers of the oral cavity after exposure 
to external or internal radiation has been shown in 
epidemiological studies.  The report cited to the Interactive 
Radioepidemiological Program (IREP) of the National Institute for 
Occupational Safety and Health (NIOSH), and indicated that 
software calculated that there was only a 1.5 percent chance of 
causation.  In light of this information, the reviewer, a 
physician, stated that it was unlikely that the Veteran's 
carcinomas in situ of the floor of the mouth or tongue could be 
attributed to exposure to ionizing radiation in service.

The case was also reviewed by the Director of Compensation and 
Pension Services.  Again, the Veteran's in-service radiation 
exposure history as well as dose rem data was reviewed, as well 
as the report of the CPHEHO.  The Director of Compensation and 
Pension Services stated that the Veteran's carcinoma was 
diagnosed 26 years after the in-service ionizing radiation 
exposure.  The Veteran's personal statistics regarding his race, 
sex, age, and personal data were reviewed, as well as his family 
history of cancer, post-service employment history, and smoking 
history.  The Director of Compensation and Pension Services 
concluded that based on the evidence in its entirety, there was 
no reasonable possibility that the Veteran's carcinoma was the 
result of in-service ionizing radiation exposure.

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Thus, while the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims ("the Court") indicated that 
varicose veins was a condition involving "veins that are 
unnaturally distended or abnormally swollen and tortuous."  Such 
symptomatology, the Court concluded, was observable and 
identifiable by lay people.  Because varicose veins "may be 
diagnosed by their unique and readily identifiable features, the 
presence of varicose veins was not a determination 'medical in 
nature' and was capable of lay observation."  Thus, that 
veteran's lay testimony regarding varicose vein symptomatology in 
service represented competent evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the Veteran is not competent to provide 
evidence as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr. 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), the Federal Circuit stated that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject such 
evidence on the basis that such evidence can never establish a 
medical diagnosis or nexus.  This does not mean, however, that 
lay evidence is necessarily always sufficient to identify a 
medical diagnosis, but rather only that it is sufficient in those 
cases where the lay person is competent and does not otherwise 
require specialized medical training and expertise to do so, 
i.e., the Board must determine whether the claimed disability is 
a type of disability for which a lay person is competent to 
provide etiology or nexus evidence.  The Court has specifically 
indicated that lay evidence may establish the existence of a 
current disorder capable of lay observation, to specifically 
include varicose veins, tinnitus, and flat feet.  See Barr; 
Charles v. Principi, 16 Vet. App. 370, 374 (2002); and Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  A claimant generally is not 
competent to diagnose his mental condition; he is only competent 
to identify and explain the symptoms that he observes and 
experiences.  Clemons v . Shinseki, 23 Vet. App. 1 (2009).

While the Veteran is competent to report that he had medical 
issues related to his tongue and mouth, his opinion regarding the 
etiology of his cancer is complex in nature and therefore 
requires a complex medical assessment with regard to etiology.  
See Jandreau; see also Woehlaert.  The probative value of the 
Veteran's personal opinion, therefore, is outweighed by the 
professional medical opinions of the CPHEHO and the Director of 
Compensation and Pension services.  Their opinions are probative 
because they were provided by individuals with the requisite 
training to make such assessments and involved a proper review of 
the history of the Veteran's case and analysis.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness and 
detail of the opinion).  Thus, the probative method establishes 
that service connection is not warranted based on the Veteran 
having a "radiogenic disease."

The third method of establishing service connection provides that 
service connection may be granted under 38 C.F.R. § 3.303(d) when 
it is established that the disease diagnosed after discharge is 
the result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Although service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed after 
discharge is the result of exposure to ionizing radiation during 
active service, the most probative evidence establishes that the 
Veteran's carcinoma is not the result of exposure to ionizing 
radiation during active service, per the same analysis as above.  
The most probative evidence yielded findings that the cancer 
could not be attributed to service.  

In sum, the Veteran does not have any of the types of cancer that 
are presumptively service connected pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Thus, as noted, service 
connection is not warranted on that basis.  Service connection 
may not be granted under 38 C.F.R. § 3.303(d).  Although the 
Veteran has cancer, the most probative evidence establishes that 
squamous cell carcinoma of the tongue and floor of the mouth, 
diagnosed after discharge, is not the result of exposure to 
ionizing radiation during active service.  Again, the Board finds 
the opinions of the CPHEHO and the Director of Compensation and 
Pension Services competent because they were offered by a 
physician and a relative expert in the field.  The opinions are 
credible because they were based on complete historical data with 
regard to the Veteran's radiation exposure.  They reasoned that 
it was entirely unlikely that the Veteran's cancer was caused by 
his exposure to radiation based on both the level of radiation to 
which the Veteran was exposed as well as the Veteran's medical 
history.

Having reviewed the complete record, the Board concludes that the 
preponderance of the evidence is against a finding that the 
Veteran's carcinoma developed as a result of his exposure to 
ionizing radiation during service.  The evidence in this case is 
not so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the 
evidence is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma of 
the tongue and floor of the mouth due to radiation exposure is 
denied.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


